NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



PEAYATTA J. GIRVEN,                )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-3478
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward
and Christopher C. Nash, Judges.

Howard L. Dimmig, II, Public Defender,
and Ama N. Appiah, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.